EXHIBIT 10.16
 
aVinci Media Corporation Business Code of Conduct and Ethics


Purpose:  This policy is written to emphasize that all directors and employees
of aVinci shall conduct themselves in accord with the highest standards of
business ethics.


Scope:  This policy applies to all directors, officers, managers and employees
of aVinci and its subsidiaries.  Previous versions of this policy are hereby
superseded.
Statement of Policy:  It is the policy of aVinci that every employee shall
conduct the business of aVinci in a manner that will evidence a high standard of
corporate conduct and ethics.  We expect employees to resist the short-term
benefit of convenience that conflicts with high standards of legal and good
business conduct.  Business dealings with others shall be conducted with honesty
and candor and with respect for the law and the highest standard of ethical
behavior.  Employees shall conduct themselves in a fashion that withstands the
closest scrutiny.  Such things as personal integrity, good faith, fair dealing,
the respectful treatment of others, and all other attributes of good behavior
are expected.  We expect this because we believe such actions are in the best
long-term interests of aVinci, its employees, and its shareholders.


Dissemination:  Every employee is expected to be familiar with the provisions of
this code and to adhere to them, both in letter and in spirit, as a condition of
continued employment. All officers and managerial or supervisory personnel are
responsible for distributing this Policy and assuring overall compliance by
employees for whom they are responsible.


Conflict of Interest:  It is important that a director or employee’s outside
activities do not adversely affect the conduct of aVinci’s business, involve
misuse of corporate position or resources, or in any way constitute a potential
source of discredit to aVinci’s name or good will.  Therefore, directors and
employees are prohibited from engaging in activities that constitute either an
actual or apparent conflict of interest.  Examples of activities, which
presumably would place an employee in violation of this policy, are:
 
·  
Employment in any capacity by a competitor, supplier, subcontractor, or
customer.

·  
Holding a substantial ownership, beneficial interest, or debt interest in any
competitor, supplier, subcontractor, or customer.

·  
Accepting substantial gifts, lavish or extravagant entertainment, loans,
compensation or remuneration, concessions, or benefits of any other kind from
any supplier, subcontractor, or customer, or accepting anything of any value
from a competitor.

·  
Making gifts (other than of nominal value) or payments of any kind to suppliers,
subcontractors, or customers, or entertaining them in a lavish or extravagant
manner.

·  
Having a financial interest, direct or indirect, in any transaction involving
the purchase, lease, or sale by aVinci of any materials, services, or property.

·  
Conducting business with others in a manner that might lead the other party to
believe the transaction is with aVinci, when the transaction is with you
personally.

·  
Misusing confidential information concerning aVinci, including the disclosure of
such information for personal gain.

·  
Using employees, materials, equipment, or other assets of aVinci for any
unauthorized purpose or for your personal benefit.

·  
Involvement in any other business activity, transaction or relationship which
could reasonably be interpreted by others as illegal or unethical conduct or in
conflict with aVinci’s interests, or your duties to aVinci.



It is not always easy to know whether any particular conduct constitutes a
conflict of interest.  The above examples are only illustrative of what may be
the more obvious concerns.  Common sense and good judgment will dictate the
proper course of action in most situations.  However, remember that if there is
reason to raise in your mind, even a hint of conflict of interest, others may
try to exaggerate it.  It is better to resolve such conflicts by disclosing them
at the outset so that they never become problems later.  If there is the
slightest question in your mind about the possibility of a conflict, please
discuss the matter with your immediate superior.  Should you believe that to be
inappropriate under the circumstances, then consult aVinci’s General Counsel.


Related Party Transactions:  Related party transactions are all transactions
between aVinci and any of its shareholders, directors, officers, employees, or
any relative thereof, with respect to any business, property, or interest in
property in which they have a financial interest, direct of indirect, present or
future.  The term “relative” includes parents, spouse, spouse’s parents,
brothers, sisters, lineal descendants, and any spouse of a brother, sister, or
lineal descendant.  The term “related party” also includes any other party with
which aVinci may deal if either party has the ability to control or
significantly influence the management or operating policies of the other.
 
 
 

--------------------------------------------------------------------------------

 


Any related party transaction known, planned or foreseen by any of aVinci’s
shareholders, directors, officers, or employees, should be immediately reported
to aVinci’s Human Resources.  This report should be a written memorandum that
fully discloses the transaction and the nature and extent of the interest and
relationship to the transaction.  When the record of the transaction is
complete, it will be forwarded to the Audit Committee for their consideration.


Generally, as long as a transaction is fitting and beneficial to aVinci, and
contains the same or reasonably comparable and competitive terms and conditions,
as would an arm’s length transaction between aVinci and an unrelated third
party, the transaction will be approved by the Audit Committee.


At the anniversary of the approval of a related party transaction the Audit
Committee, or its representative, will review each transaction to determine
whether aVinci is obtaining the intended benefit.  If the review is
satisfactory, the transaction will be continued for another year, if not, aVinci
has the right to rescind approval of the transaction.


You are cautioned that undisclosed related party transactions are a material and
serious breach of this policy.  You are also cautioned that the concept of
indirect financial interest is construed broadly.  For, example, it would
include the circumstance where the third party involved is indebted to you or
jointly liable with you to another party.  It will also include the circumstance
where a third party being benefited is related to you within the degrees of
relationship described above.


A related party transaction is voidable until all disclosure requirements are
met, or the transaction is approved.  If it is not legally possible to void the
transactions because of the material interest of any third party, who has acted
in good faith and without notice of the related party nature of the transaction,
you will be personally liable to aVinci for any economic detriment it may suffer
as a result of such transaction.  You will also be obliged to indemnify and hold
aVinci harmless for any claim, damage, loss, or expense, including attorney’s
fees, which may be the result of aVinci’s refusal to perform its obligations
thereunder in accordance with the terms of the transaction.


Confidential and Proprietary Information:  Confidential information about
existing or potential customers or suppliers available to employees as a result
of their employment is to be used solely for aVinci’s legitimate business
purposes and never for personal gain by an employee.  Such information is not to
be given to or discussed with persons outside aVinci, or even with other
employees, except on a “need to know” basis.


Financial information regarding aVinci or its subsidiaries is always
confidential and is not to be given to any person unless it has been published
in report to our shareholders, or otherwise publicly disseminated or given in
confidence to professional such as outside auditors or lending
institutions.  Any questions concerning disclosure of confidential information
are to be reviewed with the aVinci General Counsel prior to disclosure.


As a condition of your employment with aVinci, you must agree and acknowledge
that during your employment and afterwards, you will not disclose confidential
information about aVinci’s business or its customers, obtained during or as a
result of, your employment.  This includes disclosing such information
unintentionally such as by leaving it on your desk or anywhere else it may be
seen by unauthorized persons, or by mentioning it in casual conversations with
friends or acquaintances.
 
 
 

--------------------------------------------------------------------------------

 


The News Media:  aVinci has a policy of maintaining good media and public
relations and tried to respond to all questions.  Any inquiries or requests for
information about aVinci by the news media or other persons outside aVinci
should be referred to aVinci’s Chief Executive Office or Human Resources.


Company Funds and Business Records:  Proper care should be taken to assure that
all business records of aVinci are prepared and maintained in an accurate and
reliable manner and in compliance with all laws and regulations.  These records
are of great importance to aVinci in meeting its financial, legal, and
management obligations.


To ensure proper accounting, employees should comply with generally accepted
accounting principles and with all policies, procedures, and controls
established by aVinci.  The books of account and economic evaluations for
projects should accurately reflect the transactions they record.  Verifications
and confirmations of facts and book entries should be made as appropriate.  All
assets of aVinci should be recorded on the books of aVinci.  All reimbursable
expenses should be reported in full compliance with all IRS
regulations.  Employees are to cooperate fully and not conceal information from
aVinci’s Internal Audit Department or any outside auditors retained by aVinci.


No person should issue or authorize issuance of any document of aVinci that is
false or misleading.  No undisclosed or unrecorded fund or asset of aVinci
should be established for any purpose.


No payment should be approved or made with the intention, understanding, or
agreement that any part of such payment is to be used for any purpose other than
that described by the documents supporting the payment.


Reporting of Suspected Violations:  Should you become concerned about a serious
or continuing violation of this Business Code of Conduct and not feel
comfortable about disclosing it to supervisory or management personnel please
feel free to discuss the situation with aVinci’s General Counsel.  Your
involvement will be kept confidential to the fullest extent possible.


In no event is action to be taken or threatened against you by aVinci as a
reprisal for your good faith disclosure of information concerning conduct which
is, or which appears to be, in violation of this Code.


RECEIPT


I acknowledge that I have access to a copy of the Business Code of Conduct and
Ethics Policy of aVinci dated November 2008, and that I have read, understand,
and agree to abide by this Policy.

